DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The addition of claims 8-13 are acknowledged.

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2015/0238909) and further in view of Swaminathan et al. (US 2016/0361674).
Regarding claim 1, Mori discloses a porous PTFE membrane comprising a first porous PTFE membrane (11) and a second porous PTFE membrane (13) (0045).  The membrane comprising a first main and second main surface (Fig. 3). Mori discloses air passing though the first porous PTFE membrane into the second porous PTFE membrane (0045). Mori further discloses the outer surface of the first porous PTFE membrane being subjected to liquid-repellent treatment (0046).
However, Mori does not teach the contact angle being in the range of 154o to 165o.
Swaminathan, in the analogous field of filters (0002), discloses treating the first membrane layer such that the outer surface has a water contact layer is greater than or equal to about 30o and less than or equal to about 165o (0066 and 0067), overlapping the claimed contact angle of 154o to 165o.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the water contact angle of the membrane of Mori to range from greater than or equal to about 30o and less than or equal to about 165o as taught by Swaminathan to adjust the wettability of the porous layers (0058).
Regarding claim 2, Swaminathan teaches the contact angle of the second membrane layer being less than the water contact angle of the first membrane layer (0066).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second PTFE membrane layer of Mori to have a water contact angle less than the first PTFE membrane layer, as taught by Swaminathan, to both coalesce and repel the filtered medium (0059).
Regarding claim 3, Swaminathan teaches the second membrane having a water contact angle of less than or equal to 125o (0068), overlapping the claimed less than 154o.
Regarding claims 4-5 and 10, modified Mori does not expressly teach the amount of poly-alpha-olefin or NaCl collected by the air filter medium is 20 mg/m2/Pa or 8 mg/m2/Pa, respectively, under the conditions recited in claims 4 or 5 and 10. However, modified Mori discloses a substantially identical air filter as claimed including being formed of the same material (PTFE) having an overlapping range of water contact angles, and being formed by the same method as taught in the specification paragraphs 0054-0055 including (forming and stretching a sheet-bodies in different directions to form the porous membranes and conducting a liquid-repellent treatment [Mori: 0010]), thus an overlapping range for the amount of collected poly-alpha-olefin and NaCl is expected from the prior art filter.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Swaminathan as applied to claim 1 above, and further in view of Nabata et al. (US 6,214,093).
	Regarding claim 13, modified Mori discloses the limitations of claim 1 as discussed above. Mori does not disclose a pressure drop across the first porous PTFE membrane of 10 to 45 Pa.
	Nabata, in the analogous field of air filters (column 1, lines 4-6), teaches a multilayer PTFE filter membrane in which the pressure drop of a first outermost porous PTFE membrane is 2 to 15 mmH2O (i.e., about 19.6-147 Pa) (column 4, lines 5-10), overlapping the claimed pressure drop of 10 to 45 Pa.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the pressure drop across the first porous PTFE membrane of modified Mori to range from 19.6 to 147 Pa, as taught by Nabata, to strengthen the filter membrane without affecting the collection performance (column 2, lines 40-50).

Allowable Subject Matter
Claims 8-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 8 recites an air filter medium comprising a first and second porous PTFE membrane where in the first and second porous PTFE membranes are arranged so that an air flow moving from a first main surface to a second main surface of the air filter medium passes through the first porous membrane and subsequently through the second porous PTFE membrane and contact angles of the first and second porous PTFE membranes with water are 155o to 157o and 148o to 153o, respectively.
	The closest prior art of record are Mori et al. (US 2015/0238909) and further in view of Swaminathan et al. (US 2016/0361674).
	Mori discloses a porous PTFE membrane comprising a first porous PTFE membrane (11) and a second porous PTFE membrane (13) (0045).  The membrane comprising a first main and second main surface (Fig. 3). Mori discloses air passing though the first porous PTFE membrane into the second porous PTFE membrane (0045). Mori does not disclose a water contact angle for either membrane layer.
	Swaminathan discloses treating a first membrane layer such that the outer surface has a water contact angle greater than or equal to about 30o and less than or equal to about 165o (0066 and 0067). Swaminathan further teaches the contact angle of the second membrane layer being less than the water contact angle of the first membrane layer (0066). However, Swaminathan does not teaches the water contact angle of the surface of the second layer being in the range of 148o to 153o, see in particular, paragraph 0068, which teaches the second layer having a water contact angle of less than or equal to about 125o. As there is no teaching or suggestion in the prior art that would lead a person of ordinary skill to have found it obvious to set the water contact angle of the second porous PTFE membrane to be 148o to 153o as claimed, the claims 8 and 9 are allowed.

Response to Arguments
Applicant’s arguments filed 11/03/2021 have been fully considered but they are not persuasive.

In particular, applicant argues that Mori is not concerned with resistance to clogging with oil mist in a gas-permeable membrane and thus a person of ordinary skill would not have found it obvious to increase the contact angle of the membrane with water in the claimed range of 154 to 165o. Applicant further argues that there is no proper reasoning to combine Mori and Swaminathan as Swaminathan is directed to a filter media including fine staple fibers whereas the membrane of Mori is PTFE.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mori does not provide a teaching of a water contact angle for the PTFE membrane. However, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). In this case, Swaminathan has been combined with Mori to obviate the water contact angle. While Swaminathan does not disclose all the features of the present claimed invention, as Swaminathan is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely adjusting the water contact angle of surfaces of filter membrane layers, in particular, over a range which overlapps the claimed range, and in combination with the primary reference, discloses the presently claimed invention. One is motivated to adjust the water contact angle of the surface of the PTFE membrane in Mori, to adjust the wettability of the layers which in turn allows the layers to repel the fluid from the filtration fluid (0058). 

Applicant further argues that the ranges disclosed in Swaminathan are very broad in comparison to the claimed range of 154o to 165o. Applicant argues that a person of ordinary skill would not have found it obvious to optimize the broad ranges to arrive at the claimed water contact angle range.
	A prior art reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). As Swaminathan teaches a water contact angle ranging from 30 to 165o an overlapping range is disclosed.

Applicant argues that the combined features of the claim are critical and exhibit unexpected results. In particular, applicant points to Table 1 which shows a dramatic difference in the amount of PAO collected depending on the contact angle of the porous PTFE membrane on the upstream side.
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296. In this case, the claimed range for the water contact angle of the first porous PTFE membrane is 154o to 165o. However, the data presented in Table 1 has an upper limit of only 157o, thus the evidence provided in support of criticality of the claimed range does not occur over the entirety if the claimed range. Form the proffered data it is unclear if the unexpected increase in collection of PAO would occur over the entirety of the claimed range. It is noted that at a minimum, data points outside the claimed range, within the claimed range, and at or proximate the claimed endpoints of the claimed range are suggested to show that a range is critical.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel (US 2014/0275692) which teaches adjusting a filter surface water contact angle above 150o to have superhydrophobic properties.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781